      Case 1:21-cv-00325-DAD-SAB Document 1 Filed 03/04/21 Page 1 of 7


 1 David C. Johnston (SBN 71367)
     Attorney at Law
 2 1600 G Street, Suite 102
     Modesto, California 95354
 3 Telephone: (209) 579-1150
     FAX: (209) 579-9420
 4 email: david@johnstonbusinesslaw.com
 5
     Attorney for Plaintiffs
 6 Edward T. Taylor, III, and Michael E. Taylor
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           EASTERN DISTRICT OF CALIFORNIA
10
11
     Edward T. Taylor, III, and                             Case No.
12 Michael E. Taylor,
13           Plaintiffs,                                    COMPLAINT FOR (1)
                                                            DAMAGES FOR WRONGFUL
14                                                          INTERFERENCE WITH
     vs.                                                    CONTRACTUAL
15                                                          RELATIONSHIP; AND (2)
     Stephanie J. Taylor, Andrea Marie                      DAMAGES FOR VIOLATIONS
16 Leavy, and Goss & Goss, Inc., a                          OF RICO ACT;
     California corporation,
17                                                          Demand for Jury
18         Defendants.
     _______________________________/
19
             Edward T. Taylor, III, and Michael E. Taylor (the “Plaintiffs), complain of
20
     Stephanie J. Taylor, Andrea Marie Leavy, and Goss & Goss, Inc., a California
21
     corporation (the “Defendants”), and allege the following claims for relief:
22
                                   JURISDICTION AND VENUE
23
             1. This Court has original subject matter jurisdiction of the First Claim for
24
     Relief (Damages for Wrongful Interference with Contractual Relationship) under 28
25
     United States Code § 1332 because the Plaintiffs are both citizens of the State of
26
     Complaint for (1) Damages for Wrongful
27   Interference with Contractual Relationship;
     and (2) Damages for Violations of RICO Act;
     Demand for Jury                               Page 1
      Case 1:21-cv-00325-DAD-SAB Document 1 Filed 03/04/21 Page 2 of 7


 1 Arizona and the Defendants are all citizens of the State of California, and the
 2 amount in controversy exceeds $75,000.
 3           2. This Court has original subject matter jurisdiction of the Second Claim for
 4 Relief (Damages for Violations of RICO Act) under 18 United States Code §
 5 1964(c).
 6           3. Venue of the First Claim for Relief is proper in this Court under 28 United
 7 States Code § 1391(b) and (c) because the Defendants all reside in Eastern District
 8 of California and because all of the acts alleged herein occurred within the Eastern
 9 District of California.
10           4. Venue of the Second Claim for Relief is proper in this Court under 18
11 United States Code § 1965(a) because the Defendants all reside in the Eastern
12 District of California.
13                                                 PARTIES
14           5. Plaintiff Edward T. Taylor, III (“Ed”), is a citizen of the State of Arizona
15 and the owner of an undivided one-third interest in real property commonly known
16 as 403 and 405 Downey Avenue, Modesto, California (the “Downey Property”). Ed
17 is the father of Plaintiff Michael E. Taylor (“Michael”)and the father-in-law of
18 Defendant Stephanie J. Taylor (“Stephanie”). Stephanie is married but estranged
19 from non-party Scott T. Taylor (“Scott”), Ed’s son and Michael’s brother. (First
20 names are used, just as in family law matters, for convenience and not out of any
21 disrespect for parties.)
22           6. Michael is a citizen of the State of Arizona and the owner of an undivided
23 one-third interest in the Downey Property. Michael is Ed’s son and Scott’s brother.
24           7. Stephanie is a citizen of the State of California and the estranged wife of
25 non-party Scott. Stephanie has no interest in the Downey Property and has never had
26
     Complaint for (1) Damages for Wrongful
27   Interference with Contractual Relationship;
     and (2) Damages for Violations of RICO Act;
     Demand for Jury                                Page 2
      Case 1:21-cv-00325-DAD-SAB Document 1 Filed 03/04/21 Page 3 of 7


 1 any interest in the Downey Property.
 2           8. Defendant Andrea Marie Leavy (“Leavy”) is an attorney at law admitted
 3 to practice law in the State of California, and at all relevant times was the attorney
 4 for Stephanie in a dissolution of marriage action involving non-party Scott. The
 5 relationship between Leavy and Stephanie extends beyond the usual attorney-client
 6 relationship.
 7           9. Goss & Goss, Inc., a California corporation, (“Goss & Goss”) is a law
 8 corporation with its office in Modesto, California, is the employer of Leavy, and at
 9 all relevant times was the law firm representing Stephanie in a dissolution of
10 marriage action involving non-party Scott.
11                                       CLAIM FOR RELIEF
12                    (DAMAGES FOR WRONGFUL INTERFERENCE
13                         WITH CONTRACTUAL RELATIONSHIP)
14           10. The Plaintiffs incorporate by reference the allegations in Paragraphs 1
15 through 9 of this complaint.
16           11. The Plaintiffs, together with non-party Scott, became the owners of the
17 Downey Property in spring of 2007, and a grant deed in their favor was recorded on
18 May 25, 2007, as Instrument Number 2007-0066474-00, Official Records,
19 Stanislaus County, California. Prior to this, the Ed, Scott, and Michael had received
20 an inheritance from Ed’s parents in Monterey County, California. Stephanie had
21 executed an interspousal transfer deed disclaiming any interest in it, it had been sold,
22 and the funds used to make loans to the prior owner of the Downey Property for
23 renovations. The prior owner was unable to make payments on multiple deeds of
24 trust, including the one held by Ed, Scott, and Michael, and the prior owner
25 conveyed the property to the Plaintiffs and non-party Scott as set forth in the first
26
     Complaint for (1) Damages for Wrongful
27   Interference with Contractual Relationship;
     and (2) Damages for Violations of RICO Act;
     Demand for Jury                               Page 3
      Case 1:21-cv-00325-DAD-SAB Document 1 Filed 03/04/21 Page 4 of 7


 1 sentence of this paragraph. Ed paid the prior owner $10,000 from his personal funds
 2 and paid for the remaining renovations to be done with his personal funds.
 3           12. Stephanie at all times acknowledged that the one-third undivided interest
 4 of Scott, her husband, in the Downey Property was his separate property, the source
 5 of its acquisition being the sale of other real property received by inheritance which
 6 she had specifically disclaimed.
 7           13. On or about December 18, 2018, the Plaintiffs entered into a lease with
 8 Tye Bauer and Niccol Bauer (the “Bauers”) whereby the Bauers agreed to lease a
 9 portion of the Downey Property for a restaurant for one year at a rental rate of
10 $3,600 per month, and were given an option to purchase the Downey Property for
11 $450,000 (the “Lease-Option”). The deadline for exercising the option to purchase
12 was subsequently extended because of the conduct of the Defendants. The
13 Defendants, and each of them, were aware of the existence of the Lease-Option.
14           14. The conduct of the Defendants, and each of them, prevented performance
15 of the Lease-Option. The Bauers exercised their option to buy and were ready,
16 willing, and able to perform but the Defendants refused to allow the sale to be
17 consummated, asserting spurious claims in 2020 and continuing to this date.
18 Although Stephanie had no interest in the Downey Property, she interfered with the
19 sale and would not allow would not allow it to be sold. The Bauers eventually gave
20 up, found a different location, and vacated the Downey Property, leaving the
21 Plaintiffs without a tenant or buyer.
22           15. Within the preceding two years, the conduct of the Defendants, and each
23 of them, was the cause of the Bauers vacating the Downey Property, resulting in lost
24 income to the Plaintiffs of $3,600 per month, resulting in the sale to the Bauers, and
25 exposing the Plaintiffs to substantial liability for breach of the Lease-Option
26
     Complaint for (1) Damages for Wrongful
27   Interference with Contractual Relationship;
     and (2) Damages for Violations of RICO Act;
     Demand for Jury                               Page 4
      Case 1:21-cv-00325-DAD-SAB Document 1 Filed 03/04/21 Page 5 of 7


 1 agreement. Because of the Bauers’ departure, the insurance company has refused to
 2 renew the fire insurance policy and the Downey Property is not insurable against
 3 fire and other casualty.
 4           16. The actions of the Defendants were unjustified and intended to result in a
 5 breach of the Lease-Option for an improper purpose. Plaintiffs were unable to
 6 convey clear title to the Bauers. The actions of the Defendants were the proximate
 7 cause of the breach.
 8           17. The actions of the Defendants were malicious and oppressive and
 9 motivated by spite and hatred. The Plaintiffs are entitled to an award of punitive
10 damages.
11           18. The Plaintiffs have been suffered compensatory damages which continue
12 to accrue because of the lost rent, inability to insure the Downey Property, and their
13 inability to sell the Downey Property, all in a sum to be determined at trial,
14 according to proof, but clearly in excess of $75,000.
15                                SECOND CLAIM FOR RELIEF
16                     (DAMAGES FOR VIOLATIONS OF RICO ACT)
17           19. The Plaintiffs incorporate by reference the allegations in Paragraphs 1
18 through 16 of this complaint.
19           20. The Defendants are principals in an enterprise which has engaged in a
20 pattern of activity prohibited by 18 United States Code §§ 1341 (mail fraud), 1343
21 (wire fraud). More specifically, the Defendants have repeatedly and consistently
22 used the mail and wire services in interstate commerce for the purpose of wrongfully
23 interfering with the Plaintiffs’ ownership in the Downey Property as set forth in the
24 First Claim for Relief.
25           21. As a direct and proximate result of the violation of the foregoing
26
     Complaint for (1) Damages for Wrongful
27   Interference with Contractual Relationship;
     and (2) Damages for Violations of RICO Act;
     Demand for Jury                               Page 5
       Case 1:21-cv-00325-DAD-SAB Document 1 Filed 03/04/21 Page 6 of 7


 1 predicate acts, the Plaintiffs have suffered damage to their interest in the Downey
 2 Property, have lost substantial rental income, and have been exposed to uninsured
 3 casualty losses, all of which damages will continue to accrue. The compensatory
 4 damages will be determined at trial, according to proof.
 5           22. Pursuant to 18 United States Code § 1964(c), the Plaintiffs are entitled to
 6 recover “threefold” the damages they have sustained, together with reasonable
 7 attorney’s fees.
 8                                                 PRAYER
 9           Wherefore, Edward T. Taylor, III, and Michael E. Taylor, the Plaintiffs, pray
10 for entry of a judgment:
11           On the First Claim for Relief:
12           1. For compensatory damages, according to proof; and
13           2. For punitive damages as the Court determines to be just and proper.
14           On the Second Claim for Relief:
15           1. For treble compensatory damages, according to proof; and
16           2. For reasonable attorney’s fees.
17           On both claims for relief:
18           1. Costs of suit incurred.
19           Dated: March 4, 2021.
                                                      Respectfully submitted,
20
                                                      /s/ David C. Johnston
21                                                    __________________________________
                                                      David C. Johnston
22                                                    Attorney for Plaintiffs
                                                      Edward T. Taylor, III, and
23                                                    Michael E. Taylor
24 /////
     /////
25 /////
     /////
26
     Complaint for (1) Damages for Wrongful
27   Interference with Contractual Relationship;
     and (2) Damages for Violations of RICO Act;
     Demand for Jury                                Page 6
      Case 1:21-cv-00325-DAD-SAB Document 1 Filed 03/04/21 Page 7 of 7


 1                                          JURY DEMAND
 2           Pursuant to Federal Rule of Civil Procedure 38(a) and (b)(1), Edward
 3 T. Taylor, III, and Michael E. Taylor, the Plaintiffs, demand a jury trial on
 4 all issues.
 5           Dated: March 4, 2021.
                                                     Respectfully submitted,
 6
                                                     /s/ David C. Johnston
 7                                                   __________________________________
                                                     David C. Johnston
 8                                                   Attorney for Plaintiffs
                                                     Edward T. Taylor, III, and
 9                                                   Michael E. Taylor
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     Complaint for (1) Damages for Wrongful
27   Interference with Contractual Relationship;
     and (2) Damages for Violations of RICO Act;
     Demand for Jury                               Page 7
